Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00711-CV

                       Cathy CHARBONNET and Ernest Charbonnet,
                                    Appellants

                                              v.

 Farouk SHAMI, Individually; Farouk Systems, Inc. d/b/a Farouk Systems Group; Armstrong
 McCall, Inc.; Armstrong McCall Holdings, Inc.; Armstrong McCall Management, L.C.; and
                                    Andrew Guerra,
                                       Appellees

                      From the 98th District Court, Travis County, Texas
                             Trial Court No. D-1-GN-11-001136
                        The Honorable Tim M. Sulak, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees Farouk Shami, Individually, Farouk Systems, Inc.
d/b/a Farouk Systems Group, Armstrong McCall, Inc., Armstrong McCall Holdings, Inc.,
Armstrong McCall Management, L.C., and Andrew Guerra recover their costs of this appeal
from appellants Cathy and Ernest Charbonnet.

       SIGNED June 12, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice